Title: To George Washington from Brigadier General John Armstrong, 22 February 1777
From: Armstrong, John
To: Washington, George



Dear General
Carlisle [Pa.] 22d Feby 1777

On my return from Baltimore & travelling the West⟨ern⟩ part of the County of York, I am favoured with your Excellencys Letter of the 19th Ulto—and Sorry to find that so few of the Pennsylvania Militia who were actually on foot ever reached to head Quarters & also for the Short Stay of those who did—when I spoke of 20,000 it was including the bones of the Old Army & her few new recruits. The back parts more particularly of Pennsylvania I think must have a short respite before they are called again dangerous as it is, lest a temporary Chasm which I pungently dread shou’d happen in your Army. General Buchanans Militia Brigade in the invirons of Baltimore whom I expected wou’d have suddenly gone to you, we hear are for some ill judged reason Stoped at present—perhaps another demand from you for a respectable number of the Militia of that State may have a good effect—they shou’d bring as many Arms of their Own or their fellows as they can & not depend so much on being equip’d at Philada The Maryland Assembly I doubt has not yet made a Militia Law, but from the number of blacks in that State ’tis but natural to expect their militia might be easier spared from the Spring labour than those of Other States nearer to you—I hope Congress has Sent (as was urged) for the Enlisted troops of N. Carolina—The Excereble practice led on as it was by ignorance & Averice at Once to impoverish Starve & poison the Troops by Distilling every thing up into Whiskey, I hope will be Suddenly Stoped—this has been Opened to Congress & I have Since wrote

on the apparent consequences of it to the Council of Safety for this State as requiring more dispatch than perhaps the Assembly can give it, but of this the Council will best judge. What do you think of a Magazine some eight or Ten miles from Wilmington, as a watchful eye on Delaware may soon be requisite? Some person must be appointed (perhaps Mr Blain has) to collect at Carlisle the provisions & Forrage from this County there will be little found but wheat or flour. The four Captains Commissions yr Excellency has been pleas’d to put in my power & for which I thank you I shall dispose of as well as I can, but shall not now be able to come quite up to yr mark the best being chiefly gone—Some have exterior appearances, yet far from the whole thing. I hope a very few days will provide me with a few necessarys when I intend going immediately to you, only taking in the way the militia in the lower part of York County & the Western part of Chester County which extends to Sasquehana but perhaps not all these being very desirous to see you.
I cannot much regret Doctor Armstrongs having missed a Troop of Horse however he might have Suited it, as some respectable place in a Hospital appears to be more expedient—this I ought to have mentioned at Congress on whom he has a natural & just demand for the Charlestown disappointment but forgot it, and I know not how this arrangement stands nor who to write to—He has lately declined Several applications for Settlement on the principle of prefering the publick Service. The Younger I shall again take with me to Camp—He was faulty in leaving it without waiting on you but the loss of his Patron & Cloaths forced him off for repairs intending not to come farther than where Genl Mercer lay. Inclosed I send you Coll Buchanans Plan for procuring provisions &c. this he means shou’d be the practice in every State where purchases for the Army are to be made. Query whether any of those Officers shou’d be paid otherwise than by a Salary? Except I hope common purchasers who are to buy at Market-towns under the limitation of the Agent. I am with great truth Your Excellencys Most Obdt humbl. Servt

John Armstrong


P:S: I cannot learn that progress in the recruiting Service which is necessary & somewhat fear the industry of young Officers in this most important point, but hope it is otherwise in Some places—’twere to be wished the Colls & other field Officers paid the highest attention to this branch of Service conscious as I am that such has been yr Orders to them nor ought they to take (for I have Seen a few[)] such men that have no vestige of the Soldier in their appearance.

